 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
     SAMUEL MARVIN LEE McFARLAND,
 8
                                  Plaintiff,              Case No. C18-0457-JCC
 9
            v.                                            ORDER
10
     ARBEN KULLOJKA, et al.,
11
                                  Defendants.
12
            The Court, having reviewed Plaintiff’s complaint, Defendants’ motion for summary
13
     judgment, the Report and Recommendation of United States Magistrate Judge James P.
14
     Donohue, and having received no objections, does hereby ORDERS as follows:
15
            (1) The Report and Recommendation is approved and adopted;
16
            (2) Defendants’ motion for summary judgment (Dkt. No. 13) is GRANTED;
17
            (3) Plaintiff’s complaint (Dkt. No. 5) is DIMISSED with prejudice;
18
            (4) The Clerk shall send copies of this order to the parties and Judge Donohue.
19
            DATED this 26th day of February 2019.
20

21

22

23                                                       A
                                                         John C. Coughenour
                                                         UNITED STATES DISTRICT JUDGE
     ORDER
     C18-0457-JCC
     PAGE - 1
